DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19-22, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Craighead et al. (US 2014/0194313, Pub Date: 07/10/2014, hereinafter “Craighead”) in view of Li et al. (US 2012/0091235, Pub Date: 04/19/2012, hereinafter “Li”).
Regarding claims 1 and 33, Craighead discloses a microfluidic device (abstract: The present invention relates to a microfluidic device for extracting and isolating DNA from cells'; FIG. 1) comprising: a cell microchannel (FIG. 1: microfluidic channel 30; para (0121): 'The microchannel with a single immobilized cell') and a nucleic acid microchannel (FIG. 1: microfluidic channel 30; para [0121]: 'Long strands of the released chromosomal DNA became entangled in the microchannel; the microchannel is both a cell microchannel and a nucleic acid microchannel'); 
a cell capture array (FIG. 1; micropillar array 40 and first region 40a; para [0060]: 'micropillar array 40 can include first region 40a having micropillars effectively spaced to entrap at least one cell') comprising a plurality of cell capturing micropillars (FIG. 1: micropillars 41 in first region 40a) configured and arranged in a manner effective to capture one or more target cell when flowed through the cell microchannel (FIG. 1; para 
a nucleic acid entanglement array (FIG. 1: micropillar array 40 and second region 40b; para [0060]: 'and second region 40b having micropillars effectively spaced to immobilize the released DNA') comprising a plurality of nucleic acid entanglement micropillars (FIG. 1: micropillars 41 in second region 40b) configured and arranged in a manner effective to physically entangle and maintain thereon genomic DNA isolated from the one or more target cell (para [0060]: 'and second region 40b having micropillars effectively spaced to immobilize the released DNA and maintain the immobilized DNA in elongated form or non-elongated form'), said nucleic acid entanglement array being located in a portion of the nucleic acid microchannel (FIG. 1: micropillar array 40 is located in a portion of microfluidic channel 30) that is adjacent to and downstream of the cell capture region (FIG. 1: second region 40b is adjacent to and downstream of first region 40a), 
wherein said microfluidic device is multi-functional (FIG. 10; para [0102]: microfluidic device of the present invention can be used to extract, isolate, and analyze DNA from a cell) in that it is effective for capturing said one or more target cell (FIG. 10A; para [0102]: 'Briefly, as shown in FIG. 10A, in one embodiment, single cell 60 is captured in a random micropillar array contained in microfluidic channel 30'), isolating said genomic DNA from the one or more target cell (FIG. 10B; para [0102]: 'Cell 60 can then be disrupted using hydrodynamic force in order to allow DNA to escape from cell 60. As shown in FIG. 10B, in one embodiment, a lysis buffer can be added via the inlet port in order to remove the cell debris and strip off proteins from immobilized DNA 71 
Craighead shows a first plurality of micropillars and a second plurality of micropillars.  As taught in at least paragraphs [0054]-[0059] and shown in Figs. 1 and 2, the dimensions and spacing of the first plurality of micropillars are larger than those of the second plurality of micropillars (“the micropillar array begins with relatively widely spaced micropillars, then provides more narrowly spaced micropillars of a smaller diameter, and then includes even more narrowly spaced (more densely spaced) micropillars”).  The first set is used to capture cells, and the second set is used to capture nucleic acids derived from the captured cells (“the micropillar array includes micropillars that are spatially configured to entrap, by size exclusion, at least one cell, to immobilize DNA released from the at least one cell, and to maintain immobilized DNA in elongated form or non-elongated form when hydrodynamic force is applied to the microfluidic channel”).  
Craighead further teaches that one or more target cell in the cell capturing micropillars are captured by specific binding via capture ligands (para [0065]: 'In one embodiment, the micropillar array can include micropillars that are coated with at least one binding agent that has affinity to at least a portion of the surface of the at least one 
However, while Craighead does not specifically teach a cell microchannel (“first microchannel”) and a nucleic acid microchannel (“second microchannel”) that intersect to form a cell capture intersection region; said cell capture array being located in the cell capture intersection region, Li discloses a microfluidic device (FIG. 4: a single cell lysis device; para [0042]: 'Furthermore, when combined with on-chip microfluidic valves, this single cell lysis device can offer selective single cell lysis function for the extraction of DNA, RNA and proteins from a specific single cell’) comprising: a cell microchannel (FIG. 4: a cell microchannel is defined by 402, 410, 412 and 404; para [0055]: 'A source of biological material 402 is provided that communicates with the single cell lysis device 400 byway of a valve 410. With valves 410 and 412 open and valves 420 and 422 closed, biological material of interest, such as a human cell, a bacterium, or some other cell, is provided to the single cell lysis device 400. Excess material is allowed to leave the single cell lysis device 400 by way of valve 412 to a drain 404') and a nucleic acid microchannel (FIG. 4: a nucleic acid microchannel is defined by 406, 420, 422 and 408; para [0055]: Then valve 420 is opened and pressure is applied by pressure source 406 to mechanically lyse the cell. After the cell of interest has been lysed, valve 422 is opened and cell lysate is flushed out for subsequent processing, denoted by 408'; para [0042]: 'this single cell lysis device can offer selective single cell lysis function for the extraction of DNA, RNA and proteins from a specific single cell') that intersect to form a cell capture intersection region (FIG. 4: a cell capture intersection defined by 410, 412,420 and 422; para [0055]: 'When valves 420 & 422 are closed, a cell is trapped 
Li teaches that the cell capture intersection region is defined by the first and second microchannels, such that the first microchannel includes a first portion upstream from the intersection region and a second portion downstream from the intersection region.  Similarly, the second microchannel includes a third portion upstream from the intersection region and a fourth portion downstream from the intersection region.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of Craighead, a cell capture intersection area as taught by Li because it would have been desirable to isolate the cell of interest and control the flow condition by using valves (Li, para [0014]: 'In an additional embodiment, a flow condition of at least one of the inlet port and the outlet port is controlled by a valve'; para [0055]: 'When valves 420 & 422 are closed, a cell is trapped above the nanoblade by hydrodynamic routing. Next, valves 410 and 412 are closed to isolate the trapped cell').  Craighead modified in view of Li would be configured essentially as follows:
[AltContent: textbox (Nucleic acid 
entanglement array)][AltContent: textbox (Cell capture array)][AltContent: textbox (Fourth portion)][AltContent: textbox (Third portion)][AltContent: textbox (Second portion)][AltContent: textbox (First portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    1848
    1689
    media_image1.png
    Greyscale
 
Craighead and Li still differ from Applicant’s claimed invention because both references state that their respective cell capture arrays isolate cells based on physical size, as opposed to immobilization.
Regarding claim 2, Craighead further discloses wherein said cell capture array comprises one or more aptamer and/or another cell capture component specific to the one or more target cell (para [0065]: 'In one embodiment, the micropillar array can include micropillars that are coated with at least one binding agent that has affinity to at least a portion of the surface of the at least one cell. In a particular embodiment, the at least one binding agent can be, without limitation, an antibody, an aptamer, or the like').
Regarding claim 3, Craighead further discloses wherein the one or more aptamer and/or another cell capture component is concentrated in the cell capture intersection 
Regarding claim 4, Craighead further discloses wherein said nucleic acid entanglement array is effective to entangle and maintain the isolated genomic DNA (abstract: The micropillar array includes micropillars spatially configured to entrap, by size exclusion, the cell, to immobilize DNA released from the cell, and to maintain the immobilized DNA in elongated or non-elongated form') for single amplification and/or multiple, consecutive amplifications of one or more nucleic acid sequence of interest contained on the isolated genomic DNA (para [0079]: With respect to this analyzing step, the present invention contemplates the use of any technique and related tools used in the art to analyze such isolated DNA, including, without limitation, techniques and tools involving nucleic acid amplification').
Regarding claim 5, Craighead further discloses wherein the one or more nucleic acid sequence of interest is a cancer gene (para [0027]: the monitoring of the distribution of mutation sites and epigenetic marks in rare cancer cells and/or stem cells in response to treatment or changes in the environment'; this indicates that the DNA is a cancer gene).

Regarding claim 7, Li further discloses the device comprising: a first flow rate means for managing rate of flow of fluid through the cell microchannel (FIG. 4: valve 410 and 412) and a second flow rate means for managing rate of flow of fluid through the nucleic acid microchannel (FIG. 4: valve 420 and 422).
Regarding claim 8, Li further discloses wherein the first flow rate means comprises external valves at the nucleic acid microchannel inlet and outlet (FIG. 4: valve 420 and 422) and the second flow rate means comprises external valves at the cell microchannel inlet and outlet (FIG. 4: valve 410 and 412). 
Regarding claim 9, Li further disclose wherein the external valves are selected from the group consisting of two-way valves and four-way valves (FIG. 4: valve 410 is a two-way valve that communicates biological material source 402 and cell capture region 400, and the same applies to valve 412, 420 and 422).
Regarding claim 10, Craighead further discloses the device comprising: a temperature controller for managing temperature of fluid and other contents contained within the cell microchannel and/or nucleic acid microchannel (para [0120]: 'The microfluidic device for DNA extraction was placed on an in-house fabricated heating stage mounted on an Olympus 1X70 inverted microscope (Olympus; Center Valley, 
Regarding claims 11- 16, while Craighead in view of Li teach the claimed microfluidic device and further teach the relevant dimensions of the microfluidic device included an input channel width of about 50-100 μm, a channel depth of about 20 μm, a cell capture region width of about 200-500 μm, a channel length of about 13 mm ([para 0109]), the references fail to disclose the specifically claimed heights and widths of the cell microchannel and nucleic acid microchannel as claimed in claims 11-16. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 11-16 are for any particular purpose or solve any stated problem, and the prior art teaches that the channels have dimensions in the micrometer ranges, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microfluidic art.

Regarding claim 19, Craighead in view of Li disclose the microfluidic device according to claim 1, but fail to disclose wherein the cell capture array is ordered in a patterned array that is rotated by about 4 degree to maximize contact between the one or more target cell and microchannel surface. However, it would have been obvious to 
Regarding claim 20, Craighead further discloses wherein the nucleic acid entanglement micropillars have a diameter ranging from between about 2 urn and about 10 um (para [0109]: 'a micropillar width of about 4 urn').
Regarding claim 21, Craighead further discloses wherein said nucleic acid entanglement micropillars are spaced in a gradient (para [0057]: 'In the embodiment shown in FIG. 2, the micropillar array begins with relatively widely spaced micropillars, then provides more narrowly spaced micropillars of a smaller diameter, and then includes even more narrowly spaced (more densely spaced) micropillars'), but fails to disclose wherein the nucleic acid entanglement micropillars have a cross-sectional dimension of about 4 um x 4 um, wherein said nucleic acid entanglement micropillars are spaced in a gradient that begins with the micropillars being about 10 um apart and ending with the micropillars being about 7 um apart. However, it would have been obvious to one of ordinary skill in the art to optimize the cross-sectional dimension and the spacing gradient of the nucleic acid entanglement micropillars by routine experimentation, in order to maximize the contact between DNA and micropillars (Craighead, para [0125]: 'Dense arrays of randomly spaced micropillar obstacles were 
Regarding claim 22, Craighead in view of Li disclose the microfluidic device according to claims 1-21. Craighead further discloses a method of isolating and maintaining genomic DNA of one or more target cell (para [0011]: 'In a further aspect, the present invention relates to a method of extracting and isolating DNA from at least one cell’) from a sample under flow (para [0011]: 'flowing a sample that includes at least one cell') for further analysis thereof (para [0012]: 'In one embodiment, this method of the present invention further involves analyzing the immobilized DNA'), said method comprising the steps of: providing a microfluidic device according to any one of claims 1-21 (para [0011 ]: This method involves providing a microfluidic device of the present invention'; see discussion for claims 1 -21); introducing a sample comprising one or more target cell into the cell microchannel at a flow rate effective to transport the one or more target cell to the cell capture array (para [0076]: '(i) introducing the sample into the inlet port of the microfluidic device under sufficient hydrodynamic flow to entrap, by size exclusion, the at least one cell within the micropillar array') so as to capture the one or more target cell in the cell capturing micropillars by specific binding (para [0065]: 'In one embodiment, the micropillar array can include micropillars that are coated with at least one binding agent that has affinity to at least a portion of the surface of the at least one cell. In a particular embodiment, the at least one binding agent can be, without limitation, an antibody, an aptamer, or the like'; aptamers capture cancer cells by specific binding, see instant specification para [0020]); lysing the one or more target cell by introducing lysing reagents through the nucleic acid microchannel at a flow rate 
Regarding claim 28, Craighead in view of Li disclose the method according to claim 22. Craighead further discloses a method for conducting aptamer-based cancer cell capture (para [0065]: 'In a particular embodiment, the at least one binding agent can be, without limitation, an antibody, an aptamer, or the like'; para [0048]: 'any type of cell of any of these organisms, including, without limitation, such types of cells as stem cells, cancer cells') and genomic DNA mutation analysis of genomic DNA isolated from one or more target cell (para [0027]: The possible types of analysis enabled by the present invention include, without limitation, the monitoring of the distribution of mutation sites and epigenetic marks in rare cancer cells and/or stem cells in response to treatment or changes in the environment'), said method comprising the steps of: performing the steps of the method according to claim 22 (see discussion for claim 22); and conducting aptamer-based cancer cell capture (FIG. 10A; para [0102]: 'single cell 60 is captured in a random micropillar array contained in microfluidic channel 30’) and genomic DNA .

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Craighead et al. (US 2014/0194313, Pub Date: 07/10/2014) in view of Li et al. (US 2012/0091235, Pub Date: 04/19/2012), as applied to claims 1 and 22 above (hereinafter “Modified Craighead”) and further in view of Barany et al. (US 2015/0099642, Pub Date: 04/09/2015, hereinafter “Barany”).
Regarding claim 29, Modified Craighead disclose the method according to claim 22, but fail to disclose a method for amplifying individual genes of interest from the one or more target cell consecutively and collecting each amplification product separately, said method comprising the steps of: amplifying individual genes of interest from the genomic DNA entangled and maintained under flow within the nucleic acid entanglement array of the microfluidic device consecutively and collecting each amplification product separately.
However, Barany discloses a method for amplifying individual genes of interest (abstract: 'The present invention is directed to methods for capturing, amplifying and identifying one or more of a plurality of target nucleotide sequences in a sample') from 

Regarding claim 30, Modified Craighead disclose the method according to claim 22. Barany further discloses a method for sequencing nucleic acids (FIG. 11: step 8; para [0005]: 'The present invention is directed to methods, devices, and instrumentation for nucleic acid amplification and sequencing') amplified from genomic DNA isolated from one or more target cell (FIG. 11: step 1; para [0180]: 'The initial step of this method of the present invention is the preparation of sodium bisulfite modified genomic DNAs'; .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Craighead et al. (US 2014/0194313, Pub Date: 07/10/2014) in view of Li et al. (US 2012/0091235, Pub Date: 04/19/2012), as applied to claims 1 and 22 above (hereinafter “Modified Craighead”) and further in view of Oh et al. (US 2008/0124779, Pub Date: 05/29/2008, hereinafter “Oh”).
Regarding claim 31, Modified Craighead disclose the method according to claim 22, but fail to disclose a method for multiple displacement amplification (MDA) reactions of one or more nucleic acid sequence isolated from one or more target cell, said method comprising the steps of: conducting multiple displacement amplification (MDA) reactions under flow using the genomic DNA entangled and maintained within the nucleic acid entanglement array of the microfluidic device. 
However, Oh discloses a method for multiple displacement amplification (MDA) reactions of one or more nucleic acid sequence isolated from one or more target cell (para [0018]: 'As an example, the component manipulation station may include an amplification station for amplifying nucleic acid of the magnetic labeled target species, e.g., cell'; para [0140]: 'However, in certain embodiments, non-PCR amplification .

Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.
With regard to the rejections under 35 U.S.C. 103, Applicant only provides the unsupported statement “[t]he combined teachings of the cited prior art fail to teach each and every element of the claimed microfluidic device of claim 1”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Cheng (US 20110301058) reference teaches the state of the art regarding cell capture arrays.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799